          Case 2:19-cv-05301-AB Document 44 Filed 02/17/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 RENE ROTHSTEIN RUBIN,                              :

               Plaintiff,                           :      CIVIL ACTION

                                                    :      No. 19-5301

               v.                                   :

                                                    :

 MICHAEL P. MANGAN, ESQ.,                           :
 MANGAN & GINSBERG LLP,
 and MICHAEL ROTHSTEIN,                             :

               Defendants.                          :

                                               ORDER

       AND NOW, on this 17th day of February, 2021, it is ORDERED that Michael

Rothstein’s Motion to Dismiss (ECF No. 38) is disposed of as follows:

              •     The motion to dismiss for improper venue is GRANTED to the extent that

                    venue is improper in this district.

              •     The motion to dismiss for lack of personal jurisdiction is DENIED AS

                    MOOT.

       It is FURTHER ORDERED that Michael P. Mangan, Esq. and Mangan & Ginsberg,

LLP’s Motion to Dismiss (ECF No. 39) is disposed of as follows:

              •     The motion to dismiss for lack of subject matter jurisdiction is DENIED.

              •     The motion to dismiss for improper venue is GRANTED to the extent that

                    venue is improper in this district.
          Case 2:19-cv-05301-AB Document 44 Filed 02/17/21 Page 2 of 2




              •   The motion to dismiss for lack of personal jurisdiction is DENIED AS

                  MOOT.

              •   The motion to dismiss for failure to state a claim is DENIED AS MOOT.

       It is FURTHER ORDERED that the above-captioned case is TRANSFERRED to the

Eastern District of New York under 28 U.S.C. § 1406(a).




                                           _____s/ANITA B. BRODY, J._________
                                           ANITA B. BRODY, J.


Copies VIA ECF
